The opinion of the court was delivered by
Fenner, J.
The Constitution of the State exempts from license taxation persons “ engaged in mechanical pursuits.”
Defendant is a barber, and the sole question is whether the trade of barber is a “mechanical pursuit,” within the meaning of the Constitution.
We think it is. The labor of a barber is manual; his work is mechanical. Hair cutting is as much a mechanical pursuit as wood cutting. See on the subject: City vs. Lagman, 43 An. 1180; Tax Collector vs. OConnors, 42 An. 787; City vs. Bailey, 35 An. 545.
Judgment affirmed.